Opinion issued November 20, 2018




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-18-00501-CV
                             ———————————
    IN RE SUN COAST RESOURCES, INC. AND ALBERTO ACOSTA, JR.,
                           Relators



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

       In this original proceeding, relators Sun Coast Resources, Inc. and Alberto

Acosta, Jr. challenge orders sustaining privileges and objections to discovery.* Two




*
       The underlying case is Hazael Ruiz and Abigail Ruiz v. Sun Coast Resources, Inc.,
       Rush Truck Leasing, Inc., and Alberto Acosta, Jr., cause number 2016-63144,
       pending in the 125th District Court of Harris County, Texas, the Honorable Kyle
       Carter presiding.
challenged orders, issued in December 2017 and April 2018, subsequently have been

withdrawn by the trial court.

      We conclude that this original proceeding is now moot. Any pending motions

are also dismissed as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Massengale.




                                        2